NO. 5-08-0069
                        N O T IC E

 Decision filed 11/25/09. The text of
                                                              IN THE
 this dec ision m ay b e changed or

 corrected prior to the              filing of a
                                                   APPELLATE COURT OF ILLINOIS
 P e t i ti o n   for     Re hea ring   or   the

 disposition of the same.
                             FIFTH DISTRICT
________________________________________________________________________

THE PEOPLE OF THE STATE OF ILLINOIS, ) Appeal from the
                                       ) Circuit Court of
   Plaintiff-Appellee,                 ) Randolph County.
                                       )
v.                                     ) No. 07-CF-205
                                       )
DANNY A. DeROSA,                       ) Honorable
                                       ) William A. Schuwerk, Jr.,
   Defendant-Appellant.                ) Judge, presiding.
________________________________________________________________________

                  JUSTICE CHAPMAN delivered the opinion of the court:

                  The defendant, Danny A. DeRosa, pled guilty to two counts of home invasion (720

ILCS 5/12-11(a)(2) (West 2006)). In exchange for the defendant's guilty plea, the State

dropped two additional charges and agreed that the sentences imposed on the two remaining

charges would be served concurrently. The court sentenced the defendant to extended-term

sentences of 45 years on each count, and he filed a motion to reconsider that sentence,

arguing that extended-term sentences were improper under Apprendi v. New Jersey, 530 U.S.
466, 147 L. Ed. 2d 435, 120 S. Ct. 2348 (2000). He did not file a motion to withdraw his

guilty plea, and his counsel did not file a certificate of compliance with Supreme Court Rule

604(d) (210 Ill. 2d R. 604(d)). The defendant appeals from the trial court's order denying his

motion to reconsider. Because of the defendant's failure to comply with the requirements of

Rule 604, the merits of the appeal are not before us. Rather, we must determine whether to

dismiss the appeal outright or remand to the trial court to allow defense counsel to comply

with the certification requirements of Rule 604. We dismiss the appeal.

                  On August 31, 2007, the State filed a two-count information charging the defendant


                                                                1
with one count each of residential burglary (720 ILCS 5/19-3 (West 2006)) and theft (720

ILCS 5/16-1(a)(1)(A) (West 2006)). On September 5, 2007, the State filed a four-count

amended information adding two counts of home invasion (720 ILCS 5/12-11(a)(2) (West

2006)). The four charges stemmed from three separate incidents that all occurred on August

30, 2007.

       In December 2007, the defendant agreed to plead guilty to the two counts of home

invasion. In exchange for his plea, the State agreed to withdraw the charges of residential

burglary and theft. The State further agreed that the sentences imposed for the home

invasion charges would be served concurrently rather than consecutively.              No other

agreements were made with respect to sentencing.

       On December 5, the court held a guilty plea hearing. Defense counsel outlined the

plea agreement for the court. The court then advised the defendant that he could be

sentenced to anywhere from 6 to 30 years in prison for home invasion but that if the court

found that an extended term was appropriate, he could be sentenced to up to 60 years. The

court further advised the defendant that it was up to the judge to decide whether the

defendant would be sentenced to "6 years in the penitentiary, 30 years, or 60 years." The

defendant indicated that he understood this. The State then presented a factual basis, and the

court accepted the defendant's plea.

       On January 3, 2008, the court held a sentencing hearing. The victims of the home

invasion charges both testified. The first man testified that he was 70 years old at the time

of the crime. The second victim was 76 years old when the crime occurred. Both described

the serious injuries they sustained as a result of the defendant's attacks. The presentence

investigation report, which had been filed with the court a few days earlier, indicated that the

defendant had numerous prior felony convictions in Missouri and one in Illinois, most of

which were for violent crimes. The report also indicated that the defendant was serving a


                                               2
mandatory-supervised-release term for the Illinois conviction when he committed the crimes

involved in this case. In light of the victims' ages and the defendant's criminal history, the

State argued that extended-term sentences were appropriate. The defendant argued that the

State could not seek extended-term sentences because it had failed to either (1) allege in the

charging instrument the facts upon which it relied to enhance the defendant's sentence or (2)

provide him with written notice of these facts. See 725 ILCS 5/111-3(c-5) (West 2006).

       The court found that extended-term sentences were appropriate based on the following

aggravating factors: (1) both victims suffered serious harm, (2) both victims were older than

60 years old, (3) the defendant had numerous prior felony convictions, and (4) the offenses

were committed while the defendant was on mandatory supervised release. The court

sentenced the defendant to terms of 45 years on each conviction, to be served concurrently.

The court then advised the defendant that he must file a motion to withdraw his guilty plea

if he wanted to appeal these sentences.

       On January 15, 2008, the defendant filed a motion to reconsider the sentence, without

filing a motion to withdraw his guilty plea. In it, he alleged that he had entered into an

" 'open' plea" agreement, under which the only agreement on sentencing was that the

sentences would be served concurrently, not consecutively. He argued, as he did at the

hearing, that the State may only seek an extended-term sentence if it alleges in the charging

instrument any facts relied upon to qualify for the extended-term sentence or subsequently

gives the defendant written notice. See 725 ILCS 5/111-3(c-5) (West 2006). He alleged that

the State did neither in this case.

       The court held a hearing on the defendant's motion to reconsider his sentence on

February 4, 2008. The defendant argued, as he did in his motion, that the relevant statute

provides that any facts relied upon to increase the range of penalties must be alleged in the

charging instrument or must be otherwise provided to the defendant in writing. See 725


                                              3
ILCS 5/111-3(c-5) (West 2006). He acknowledged that the statute specifically excludes prior

convictions, one of the factors used here to enhance the defendant's sentence. The State

argued that a guilty plea waives these requirements. See People v. Jackson, 199 Ill. 2d 286,

298, 769 N.E.2d 21, 28 (2002).

       At the end of the hearing, the court denied the motion to reconsider and admonished

the defendant as follows: "If you wish to appeal from this order, you've got 30 days to file

your Notice of Appeal with the Fifth District Appellate Court by filing a motion–Notice of

Appeal in the Circuit Clerk's Office ***." The defendant filed his notice of appeal that day.

       On June 11, 2008, the defendant filed in this court a motion for summary relief

pursuant to Supreme Court Rule 23(c) (166 Ill. 2d R. 23(c)). He requested that this court

reverse the order denying his motion to reconsider sentence and remand for further postplea

proceedings in light of counsel's failure to comply with the requirements of Rule 604. He

argued that his counsel failed to comply with Rule 604 in two ways. First, he failed to file

a certificate of compliance indicating that he had examined the trial court record and

consulted with the defendant to determine his contentions of error. See 210 Ill. 2d R. 604(d).

The defendant noted that counsel in fact could not have complied with this requirement

because the transcripts from his guilty plea hearing were not available until March 3, several

weeks after he filed his motion on January 15. Second, counsel did not file a motion to

withdraw the defendant's guilty plea, which is required if a defendant wishes to challenge a

sentence imposed pursuant to a negotiated plea agreement. See 210 Ill. 2d R. 604(d); People

v. Linder, 186 Ill. 2d 67, 74, 708 N.E.2d 1169, 1173 (1999). Finally, he argued that the

remedy for this failure to strictly comply with both requirements of Rule 604 was to remand

the case to the trial court to allow counsel to file a motion in accordance with the required

procedures. See Linder, 186 Ill. 2d at 69, 708 N.E.2d at 1170 (citing People v. Janes, 158
Ill. 2d 27, 35-36, 630 N.E.2d 790, 793-94 (1994)).


                                              4
       On June 18, the State filed an objection to the defendant's motion for summary relief.

The State argued that summary relief was not appropriate because our decision would not be

clearly controlled by existing authority.     On February 4, 2009, this court denied the

defendant's request for summary relief. The parties thereafter submitted briefs, raising

essentially the same arguments they did in their respective motions. We will consider those

arguments in more detail after a brief overview of the relevant requirements of Rule 604.

       Rule 604(d) contains two provisions that are relevant here. First, the rule provides as

follows:

       "No appeal shall be taken upon a negotiated plea of guilty challenging the sentence

       as excessive unless the defendant, within 30 days of the imposition of sentence, files

       a motion to withdraw the plea of guilty and vacate the judgment. For purposes of this

       rule, a negotiated plea of guilty is one in which the prosecution has bound itself to

       recommend a specific sentence, or a specific range of sentence, or where the

       prosecution has made concessions relating to the sentence to be imposed and not

       merely to the charge or charges then pending." 210 Ill. 2d R. 604(d).

This is generally known as the "motion requirement." By its express terms, it is applicable

only to negotiated pleas, not to open pleas. The premise underlying this requirement is that

when a defendant pleads guilty in exchange for a limit on the sentence that can be imposed,

allowing the defendant to challenge that sentence without withdrawing his guilty plea

"unfairly binds the State to the terms of the plea agreement while giving the defendant the

opportunity to avoid or modify those terms." Linder, 186 Ill. 2d at 74, 708 N.E.2d at 1172-

73.

       Rule 604(d) further provides as follows:

       "The defendant's attorney shall file with the trial court a certificate stating that the

       attorney has consulted with the defendant either by mail or in person to ascertain [the]


                                              5
       defendant's contentions of error in the sentence or the entry of the plea of guilty, has

       examined the trial court file and report of proceedings of the plea of guilty, and has

       made any amendments to the motion necessary for adequate presentation of any

       defects in those proceedings." 210 Ill. 2d R. 604(d).

This is known as the "certification requirement" of Rule 604, and it is applicable to any

postplea motion. The purpose of this requirement is to ensure that defense counsel considers

all the possible grounds for either withdrawing the guilty plea or (in the case of an open plea)

challenging the sentence. Linder, 186 Ill. 2d at 69, 708 N.E.2d at 1170.

       Courts treat the failure to comply with these requirements differently.          As the

defendant correctly notes, the remedy for a failure to comply with the certification

requirement is to remand to the trial court for a new motion and a hearing in compliance with

the rule. Linder, 186 Ill. 2d at 69, 708 N.E.2d at 1170. However, where a defendant has

failed to comply with the motion requirement, the appellate court generally cannot reach the

merits of his arguments and must instead dismiss the appeal. Linder, 186 Ill. 2d at 74, 708

N.E.2d at 1173.

       The parties agree that the motion requirement of Rule 604 does apply here. As

previously noted, the motion requirement applies only when a defendant pleads guilty in a

negotiated plea. A defendant who pleads guilty in an open plea–or in exchange for the

State's agreement to drop additional charges without any concessions related to the

sentence–may challenge his sentence as excessive without moving to withdraw his guilty

plea. People v. Diaz, 192 Ill. 2d 211, 220-21, 735 N.E.2d 605, 610 (2000). We note that

here, unlike in Linder, the plea agreement did not include any concessions regarding the

length of the sentence to be imposed; it did, however, place a limitation on the sentence due

to the agreement that the sentences on the two charges would be served concurrently.

Although we agree with the parties that the motion requirement is applicable, we believe the


                                               6
issue merits further discussion.

       The supreme court addressed a similar scenario in Diaz. There, in exchange for the

defendant's guilty plea to multiple charges, the State dismissed other pending charges and

agreed that it would not seek either extended-term sentences or consecutive sentences on the

remaining charges. Diaz, 192 Ill. 2d at 212, 735 N.E.2d at 606. The court found that the

negotiated plea agreement included concessions by the State related to "both the charging and

sentencing aspects of [the] case." Diaz, 192 Ill. 2d at 223, 735 N.E.2d at 611. In reaching

this conclusion, the court focused on both the agreement not to seek extended-term sentences

and the agreement not to seek consecutive sentences. The court pointed out that both of

these concessions allowed the defendant to "reap[] a sentencing benefit" as a result of his

negotiated plea. Diaz, 192 Ill. 2d at 224, 735 N.E.2d at 611. The court also explained that,

as a result of these concessions, "the State 'limited its ability to argue at sentencing from the

full panoply of penalties contained in the Code of Corrections.' " Diaz, 192 Ill. 2d at 224,

735 N.E.2d at 611 (quoting Linder, 186 Ill. 2d at 79, 708 N.E.2d at 1175 (Freeman, C.J.,

specially concurring)). Here, too, the State agreed to limit its ability to argue for the full

panoply of penalties otherwise available. Moreover, the defendant certainly benefits from

the State's agreement not to seek consecutive sentences. We thus conclude that the motion

requirement is applicable.

       As we have previously stated, when a defendant does not comply with Rule 604's

motion requirement, we must dismiss the appeal. Linder, 186 Ill. 2d at 74, 708 N.E.2d at

1173. Put another way, filing the appropriate motion is a precondition to seeking the relief

the defendant here seeks. People v. Flowers, 208 Ill. 2d 291, 300-01, 802 N.E.2d 1174, 1180

(2003). Although he acknowledges that this is the rule, he argues that the rule of Linder "has

not been uniformly employed or enforced to dismiss appeals." In support of his position, the

defendant cites People v. Green, 375 Ill. App. 3d 1049, 874 N.E.2d 935 (2007), People v.


                                               7
Harden, 321 Ill. App. 3d 203, 747 N.E.2d 1095 (2001), vacated, 195 Ill. 2d 562, 757 N.E.2d
442 (2001) (supervisory order), and People v. Guerrero, 311 Ill. App. 3d 968, 725 N.E.2d
783 (2000). We find no support for the defendant's position in any of these cases.

       In Green, the defendant pled guilty to a drug charge in exchange for the State's

recommendation of a sentence cap of 12 years' imprisonment. Green, 375 Ill. App. 3d at

1050, 874 N.E.2d at 936. The trial court sentenced him to nine years in prison and imposed

various fines and fees for drug-related offenses. Green, 375 Ill. App. 3d at 1050-51, 874

N.E.2d at 936. The court gave him credit against his prison sentence for time spent in jail

prior to sentencing, but it did not give him the statutory $5-per-day credit against his fines

(see 725 ILCS 5/110-14(a) (West 2004)). Green, 375 Ill. App. 3d at 1050-51, 874 N.E.2d

at 936-37. The trial court properly admonished the defendant that if he did not file a motion

to withdraw his plea within 30 days, he would give up his right to appeal his sentence.

Instead of doing so, however, the defendant filed a motion to reconsider his sentence. Green,
375 Ill. App. 3d at 1051, 874 N.E.2d at 937. As here, the trial court heard arguments on the

merits of the defendant's sentencing challenge despite the lack of a proper motion. The court

denied the motion to reconsider the sentence, and the defendant appealed. Green, 375 Ill.

App. 3d at 1051, 874 N.E.2d at 937.

       The key distinction between Green and the case before us is the issue raised on

appeal. The defendant in Green did not ask the appellate court to consider whether his

sentence was excessive. He argued only that he was entitled to the statutorily mandated $5-

per-day credit against his fines. Green, 375 Ill. App. 3d at 1050, 874 N.E.2d at 936. In

deciding to reach the merits of this argument, the question the Second District addressed was

not, as here, whether the specific relief sought was precluded by the defendant's failure to file

a motion.     Rather, the question was whether the defendant's motion to reconsider

sentence–which, the court explained, was timely but unauthorized–tolled the 30-day time


                                               8
period for filing an appeal. See Green, 375 Ill. App. 3d at 1053-54, 874 N.E.2d at 939.

       Citing the supreme court's decision in Flowers, the Second District explained that

although a defendant's failure to file the proper motion generally precludes appellate review

on the merits, the requirements of Rule 604 are not jurisdictional. Green, 375 Ill. App. 3d

at 1053, 874 N.E.2d at 938-39 (relying on Flowers, 208 Ill. 2d at 301, 802 N.E.2d at 1180).

Thus, the court stated, "[The] defendant's failure to follow Rule 604(d) by moving to

withdraw his guilty plea and vacate the judgment subjected him to the consequence actually

specified by the rule–the loss of his right to appeal the judgment." (Emphasis added.)

Green, 375 Ill. App. 3d at 1053, 874 N.E.2d at 939.

       The court went on to consider the interplay between Rules 604 and 606 (210 Ill. 2d

R. 604; 188 Ill. 2d R. 606) to determine whether the appeal was timely for purposes of

appellate jurisdiction. In so doing, the court found that a defendant has 30 days after the trial

court "disposes of" any timely filed motion against the judgment in which to file his appeal.

"Disposing of" a motion, according to the Second District, could mean denying a proper

motion to vacate the plea or dismissing an improperly filed motion to reconsider the

sentence. Green, 375 Ill. App. 3d at 1054, 874 N.E.2d at 939. The court concluded that the

defendant's appeal was therefore timely.

       The State acknowledges that, under Flowers, the requirements of Rule 604 are not

jurisdictional, but it argues that Green was wrongly decided. We emphasize, however, that

Green dealt with appellate jurisdiction to consider an issue not expressly covered by Rule

604–specifically, statutory sentence credit. That issue is not before us in this appeal. The

defendant here raises an issue directly related to the propriety of his sentence. Under Green,

as under Linder, the defendant lost the right to raise that issue by failing to file a motion to

withdraw his guilty plea.

       The Fourth District reached a similar conclusion in Guerrero. There, as in Green, the


                                               9
defendant pled guilty to a drug charge in exchange for an agreement by the State not to seek

a sentence above a specified cap. Guerrero, 311 Ill. App. 3d at 969, 725 N.E.2d at 784. As

in Green, the trial court accepted his plea, sentenced him within the agreed-upon range, and

imposed drug-related fees and fines without giving the defendant a monetary credit against

those fines for time spent in jail prior to sentencing. Guerrero, 311 Ill. App. 3d at 969, 725

N.E.2d at 784. The defendant appealed, arguing that he was entitled to the statutory credit.

Like the defendant in Green, that was his sole contention on appeal. Guerrero, 311 Ill. App.
3d at 969, 725 N.E.2d at 784.

       Citing Linder, the State argued that the defendant could not file any appeal without

first filing a motion to withdraw his guilty plea. Guerrero, 311 Ill. App. 3d at 969, 725

N.E.2d at 784. The appellate court treated this as a waiver argument, not a jurisdictional

argument. Guerrero, 311 Ill. App. 3d at 971, 725 N.E.2d at 785 (holding that "the rules of

waiver do not apply"); see also Linder, 186 Ill. 2d at 74, 708 N.E.2d at 1172 (explaining that

a negotiated plea is an agreement not to challenge any sentence below the agreed-upon cap).

       In finding the rules of waiver inapplicable, the Fourth District considered a

supervisory order of the supreme court vacating one of its previous decisions. The previous

case, People v. Moore, 289 Ill. App. 3d 357, 681 N.E.2d 1089 (1997), vacated in relevant

part, 175 Ill. 2d 545, 688 N.E.2d 308 (1997) (supervisory order), had been decided prior to

the supreme court's ruling in Linder. In Moore, the defendant filed a postplea motion in

accordance with the version of Rule 604 then in effect (145 Ill. 2d R. 604(d)), but he did not

address the $5-per-day statutory credit in his motion. Guerrero, 311 Ill. App. 3d at 970, 725
N.E.2d at 784 (citing Moore, 289 Ill. App. 3d at 362-65, 681 N.E.2d at 1092-94). The Moore

court found the issue of statutory credit waived by the defendant's failure to raise it in his

postplea motion, and the supreme court vacated that portion of the decision. Guerrero, 311
Ill. App. 3d at 970, 725 N.E.2d at 784. The Guerrero court stated, "Although that order was


                                             10
nonprecedential and supervisory in nature, we decline the State's invitation to revisit that path

premised on Linder." Guerrero, 311 Ill. App. 3d at 970, 725 N.E.2d at 784.

       We find the defendant's reliance on Guerrero misplaced for two reasons. First, the

decision relies on a nonprecedential supervisory order that dealt with general waiver

principles rather than the motion requirements of Rule 604. Thus, we do not find the case

persuasive. Second, Guerrero, like Green, did not involve a challenge to the sentence itself

as the case at bar does. The court expressly noted the relevance of this distinction, stating:

"Defendant is not challenging the propriety or conditions of his conviction or underlying

sentence. He is merely asking that the court grant him a statutory credit to which he is

entitled against a properly imposed fine." Guerrero, 311 Ill. App. 3d at 971, 725 N.E.2d at

785. This distinction is logical. While a negotiated guilty plea constitutes an agreement to

accept a sentence within the agreed-upon range, it does not constitute an agreement to waive

a statutory $5-per-day credit. The rationale of Linder is not implicated when the defendant

appeals a tangential issue without challenging his sentence itself. Thus, Guerrero is not

analogous to the instant case.

       Finally, the defendant cites a supervisory order overturning the Fourth District's

decision in Harden, 321 Ill. App. 3d 203, 747 N.E.2d 1095, vacated, 195 Ill. 2d 562, 757
N.E.2d 442 (2001) (supervisory order). The supervisory order vacated the Harden decision

and remanded the case to the trial court with directions to allow the defendant to withdraw

his guilty plea. The defendant here concedes that the supervisory order is nonprecedential,

but he argues that it demonstrates the limits on applying Linder. Although the very nature

of a supervisory order precludes us from giving any credence to this contention, we note that

the context in which the supreme court filed the order in Harden illustrates the fallacy of the

defendant's argument. We also note that, although the defendant does not cite them, there

are published decisions that reach the same result. We will therefore discuss the defendant's


                                               11
argument.

       The defendant in Harden pled guilty to a charge of possession with intent to deliver

cocaine in exchange for the State's agreement to recommend a 20-year sentence cap.

Harden, 321 Ill. App. 3d at 204-05, 747 N.E.2d at 1096-97. He filed a motion to reconsider

his sentence but did not file a motion to withdraw his guilty plea. Harden, 321 Ill. App. 3d

at 205, 747 N.E.2d at 1097.

       At the time the defendant in Harden pled guilty, Rule 604 did not contain the relevant

language; it provided only that no appeal could be taken from a judgment entered on a guilty

plea unless the defendant timely filed a motion to withdraw his plea or a motion to reconsider

the sentence. The rule did not distinguish between open and negotiated pleas. Harden, 321
Ill. App. 3d at 207, 747 N.E.2d at 1099 (citing 145 Ill. 2d R. 604(d)). Rule 605(b), which

contains the admonitions a court is required to give a defendant pleading guilty, likewise did

not reflect the distinction between open and negotiated pleas. Harden, 321 Ill. App. 3d at

207, 747 N.E.2d at 1098-99 (citing 145 Ill. 2d R. 605(b)). However, the supreme court, in

People v. Evans, 174 Ill. 2d 320, 673 N.E.2d 244 (1996), had drawn that distinction. Evans

held that a defendant who wishes to challenge a sentence imposed pursuant to a negotiated

plea agreement that included a specific sentence must first withdraw his guilty plea. Linder,
186 Ill. 2d at 72, 708 N.E.2d at 1171-72. Linder expanded this holding to include a

defendant who pleads guilty in exchange for the State's agreement to recommend a cap,

rather than a specific sentence. Linder, 186 Ill. 2d at 74, 708 N.E.2d at 1172. Rules 604(d)

and 605(b) were subsequently amended to reflect these rulings. See Green, 375 Ill. App. 3d

at 1052, 874 N.E.2d at 938; Harden, 321 Ill. App. 3d at 208, 747 N.E.2d at 1099.

       The defendant in Harden conceded that the rule of Linder and Evans was applicable,

but he argued that the case should be remanded to allow him to withdraw his guilty plea

because the trial court had not admonished him of this requirement. Harden, 321 Ill. App.
12
3d at 206, 747 N.E.2d at 1097-98. In rejecting this contention, the court acknowledged that

"a necessary antecedent to requiring strict compliance by a defendant with Rule 604(d) is that

the defendant be given the admonition contained in Rule 605(b)." Harden, 321 Ill. App. 3d

at 207-08, 747 N.E.2d at 1099 (citing People v. Jamison, 181 Ill. 2d 24, 29, 690 N.E.2d 995,

998 (1998)). The court noted that Rule 605 was subsequently amended to provide "accurate

admonitions of a defendant's appeal rights following a negotiated plea of guilty" (Harden,
321 Ill. App. 3d at 208, 747 N.E.2d at 1099), but it found that a remand was not necessary

for two reasons. First, the trial court had "fully complied with the directives of Rule 605(b)

as then written." Harden, 321 Ill. App. 3d at 208, 747 N.E.2d at 1099. Second, the

defendant in Harden pled guilty two years after Evans was decided; thus, the court reasoned,

"the trial court and all parties were aware of the Evans decision." Harden, 321 Ill. App. 3d

at 209, 747 N.E.2d at 1100.

       As previously mentioned, the supreme court vacated this decision in a nonprecedential

supervisory order. Harden, 195 Ill. 2d 562, 757 N.E.2d 442 (supervisory order). The court

provided the same relief–a remand to the trial court to allow a defendant an opportunity to

move to withdraw the guilty plea–as in other cases involving similar procedural histories.

E.g., Diaz, 192 Ill. 2d at 227-28, 735 N.E.2d at 613 (remanding to allow a defendant

sentenced two years before Evans was decided to file the proper motion); People v. Clark,

183 Ill. 2d 261, 270-71, 700 N.E.2d 1039, 1044 (1998) (same). Thus, although the Harden

case does not provide support for the defendant's position, he is correct in his contention that

a remand to allow compliance with the motion requirements is proper under certain

circumstances. See Flowers, 208 Ill. 2d at 301, 802 N.E.2d at 1180-81 (explaining that

where a trial court fails to give the admonitions now required by Rule 605(b), "the

appropriate course is to remand the cause to the trial court for strict compliance with Rule

604(d)").


                                              13
       The problem for the defendant is that this appeal does not involve those

circumstances. The defendant here pled guilty in December 2007 and was sentenced in

January 2008. These events took place 11 years after Evans was decided, 8 years after

Linder was decided, and 7 years after Rules 604(d) and 605(b) were amended to reflect the

Evans and Linder decisions. More importantly, the record reflects that the trial court gave

the defendant the proper admonitions, and he does not contend otherwise. We conclude that

a remand to allow the defendant to comply with the motion requirements is not warranted.

       We note that the defendant also argues that a remand is necessary to allow his counsel

to comply with the certification requirement of Rule 604. In light of our determination that

Linder requires us to dismiss his appeal, we need not reach that issue.

       For the foregoing reasons, we dismiss the defendant's appeal.



       Appeal dismissed.



       WELCH and GOLDENHERSH, JJ., concur.




                                             14
                                           NO. 5-08-0069

                                               IN THE

                                APPELLATE COURT OF ILLINOIS

                                  FIFTH DISTRICT
___________________________________________________________________________________

      THE PEOPLE OF THE STATE OF ILLINOIS, ) Appeal from the
                                            ) Circuit Court of
         Plaintiff-Appellee,                ) Randolph County.
                                            )
      v.                                    ) No. 07-CF-205
                                            )
      DANNY A. DeROSA,                      ) Honorable
                                            ) William A. Schuwerk, Jr.,
         Defendant-Appellant.               ) Judge, presiding.
___________________________________________________________________________________

Opinion Filed:        November 25, 2009
___________________________________________________________________________________

Justices:           Honorable Melissa A. Chapman, J.

                 Honorable Thomas M. Welch, J., and
                 Honorable Richard P. Goldenhersh, J.,
                 Concur
___________________________________________________________________________________

Attorneys        Michael J. Pelletier, State Appellate Defender, Johannah B. Weber, Deputy Defender,
for              Edwin J. Anderson, Assistant Appellate Defender, Office of the State Appellate
Appellant        Defender, 117 N. Tenth Street, Suite 300, Mt. Vernon, IL 62864
___________________________________________________________________________________

Attorneys           Hon. Randall Rodewald, State's Attorney, Randolph County Courthouse, Chester,
for                 IL 62233
Appellee
                 Patrick Delfino, Director, Stephen E. Norris, Deputy Director, Patrick D. Daly, Staff
                 Attorney, Office of the State's Attorneys Appellate Prosecutor, 730 E. Illinois Hwy
                 15, Suite 2, P.O. Box 2249, Mt. Vernon, IL 62864
___________________________________________________________________________________